DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3, 5-9, 12, 16, 17, 20, and 21 in the reply filed on 5/18/2021 is acknowledged. Claims 50, 53-57, 60, 61, 70, 71, and 73-79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, applicant has subsequently withdrawn claims 50, 53-57, 60, 61, 70, 71, and 73-79 in the reply filed on 05/18/2021.
Status of Claims
Claims 1-3, 5-9, 12, 16, 17, 20, and 21 are pending and currently under consideration for patentability.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/4/2019 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.


Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “a medial portion and a lateral portion” of elongated arm in claim 1, “connector positioned proximate to a lateral terminus” in claim 5, “a plurality of fibers oriented towards the lateral terminus of the bridge” in claim 8 and “the plurality of fibers are oriented towards the connector” in claim 9 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-3, 5-9, 12, 16-17, 20 and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a substantially circular section” in line 3. The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites the limitation “a dressing tissue interface … comprising perforations” in lines 7-8 and claim 20 recites the limitation “an incision section comprising perforations” in lines 1-2. Is the claimed “perforations” in claim 1 same or different from the “perforations” in claim 20? Which section on the first 
Claim(s) 2-3, 5-9, 12, 16-17, 20 and 21 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 6 recites the limitation “the bridge forms a substantially 90° angle” in line 1. The term "substantially" in claim 6 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What numerical values are encompassed by the claimed angle range? For the purposes of examination, Examiner will interpret a “substantially 90° angle” as 80-100° angles.
Claim 12 recites the limitation “a low-tack silicone” in lines 1-2. The term "low-tack" in claim 12 is a relative term which renders the claim indefinite. For the purpose of examination, Examiner will interpret “a low-tack silicone” as skin adhesive silicone elastomer or silicone (¶0058 of instant application). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-7, and 20-21 is/are rejected under 35 U.S.C 103 as being unpatentable over Wilkes (US PGPUB 20120110822) in view of Askem (US PGPUB 20190290499).
claim 1, Wilkes discloses a system for providing negative-pressure treatment (abstract, ¶0002, 0040, Figs. 1, and 10-12), the system comprising:
a first dressing assembly (a right side of dressing assembly 630) shaped for placement on a breast (¶0076 and Figs. 10-14) and comprising a crown (a pocket 688) comprising a substantially circular section adapted to cover an areola (¶0080, Fig. 11 and annotated Fig. 12 below), and an elongate arm (support area 618) having a medial portion and a lateral portion (annotated Fig. 12 below) and adapted to cover a wound site along an inframammary fold (¶0075), wherein the first dressing assembly (the right side of 630) further comprises:
a dressing tissue interface (surface member 638/644) comprising a first surface adapted to adhere to the breast (interior surface member 638: ¶0076, Figs. 11, and 13-14) and …, 
a dressing manifold (a dressing bolster 632) having a first side and a second side (Figs. 11 and 14), wherein the first side of the dressing manifold (636) is disposed against a second surface of the dressing tissue interface (¶0076-0078, Figs. 11 and 14), and
a dressing cover (a sealing subsystem 660) disposed on the second side of the dressing manifold (634: ¶0076-0078 and Fig. 11) and having an adhesive border (667) for sealing the dressing manifold and the dressing tissue interface to the breast (¶0078 and Fig. 13); and
a negative-pressure port (692) positioned on the first dressing assembly and configured for fluid communication with a negative-pressure source (680: ¶0082 and Fig. 12).

    PNG
    media_image1.png
    469
    673
    media_image1.png
    Greyscale

Wilkes is silent in regard to the dressing tissue interface includes perforations. 
However, Wilkes discloses/suggests to make the dressing tissue interface fluid permeable (¶0061) and a person having ordinary skill in the art would have known/recognized that interior surface member is required to have perforations/pores to enable the reduced pressure application to the wound/breast and/or removal of fluids/exudates (¶0007, 0027, and 0080).
In addition, in the same field of endeavor, negative pressure treatment system, Askem discloses the dressing tissue interface (wound contact layer 222) comprising perforations (perforations/through holes 225: ¶0045, 0047, and Fig. 2B) for the benefits of enabling/facilitating allowing wound exudate to flow into the dressing and/or facilitating/ensuring negative pressure application over the wound (¶0045 and 0047).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Wilkes by 
Regarding claim 3, Wilkes in view of Askem discloses all the limitations as discussed above for claim 1.
Wilkes further discloses wherein the first dressing assembly (the right side of 630) further comprises: a bridge extending from the lateral portion of the elongate arm (see annotated Fig. 12 above); wherein each of the crown, the elongate arm, and the bridge comprises a portion of the dressing tissue interface, the dressing manifold and the dressing cover (¶0076-0078, Figs. 11-14); and wherein the crown is coupled to the elongate arm and the elongate arm is coupled to the bridge (see annotated Fig. 12 above).
Regarding claim 5, Wilkes in view of Askem discloses all the limitations as discussed above for claim 3.
Wilkes is silent in regard to wherein the first dressing assembly further comprises a connector positioned proximate to a lateral terminus of the bridge.
Askem further discloses a fluidic connector 110 positioned on a bridge of a wound dressing (¶0041 and Figs. 1A-B). From these teaching, a person having ordinary skill in the art would have recognized/deduced that incorporating a fluidic connector positioned to a lateral terminus of the bridge yields the predictable result of providing connection for transferring fluids/exudates from wound dressing to the absorbent pouch. 

Regarding claim 6, Wilkes in view of Askem discloses all the limitations as discussed above for claim 3.
Wilkes is silent in regard to wherein the bridge forms a substantially 90° angle with the lateral portion of the elongate arm.
Askem further discloses/suggests arranging a bridge portion 352 at a right angle with lateral portion of elongated portion/arm 351 (¶0072, ¶0077-0079 and Fig. 3B). From this teaching, a person having ordinary skill in the art would have recognized/deduced that arranging the bridge of the first dressing assembly at a right angle with the lateral portion of the elongate arm yields the predictable result of providing easy access for the wound dressing to connect to the therapy unit. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system Wilkes in view of Askem by arranging the bridge, similar to that disclosed by Askem, motivated by the desires to provide easy access for the wound dressing to connect to the therapy unit, and as it has been held that the use of known technique to yield predictable result is prima facie obvious and a mere rearrangement of element without modification of the 
Regarding claim 7, Wilkes in view of Askem discloses all the limitations as discussed above for claim 3.
Wilkes in view of Askem discloses that the perforations of the dressing tissue interface consist of a first plurality of holes in the crown and a second plurality of holes in the elongate arm (discussed in claim 1 above).
Regarding claims 20 and 21, Wilkes in view of Askem discloses all the limitations as discussed above for claim 1.
Wilkes in view of Askem discloses wherein the first dressing assembly comprises an incision section (the crown portion of the dressing assembly of Wilkes is capable of functioning as an incision section: see annotated Fig. 12 above) comprising perforations (discussed in claim 1 above).
Wilkes is silent in regard to wherein the incision section is circular. However, Wilkes suggests/discloses that the dressing assembly may be sized, shaped, and configured to work with different anatomical applications: ¶0044. 
In addition, Askem further discloses/suggests to make circular dressing shapes positioned over circular incision (¶0098) for the benefit of covering a specific shape of the incision (¶0098). 
From these teachings, a person having ordinary skill in the art would have recognized/deduced that making the crown of the dressing assembly/incision section with circular shape yields the predictable result of covering a specific shape of the incision.
.
Claim(s) 2 is/are rejected under 35 U.S.C 103 as being unpatentable over Wilkes in view of Askem, as applied to claim 1 above, and further in view of Locke (US 20130053797).
Regarding claim 2, Wilkes in view of Askem discloses all the limitations as discussed above for claim 1.
Wilkes in view of Askem is silent in regard to an absorbent pouch comprising a first port configured to be in fluid connection with the first dressing assembly, and a second port adapted for receiving negative pressure.
In the same field of endeavor, negative-pressure treatment systems, Locke discloses a system (100) comprising an absorbent pouch (106), a dressing assembly (108), and a negative pressure source (110) (¶0046-0053, 0073, claim 5, and Figs. 1-2). Locke further discloses that the absorbent pouch (106) comprises a first port (a lumen 130: ¶0046-0053, 0079, Figs. 1, 2 and 20) and a second port (a lumen 164: ¶0046-0053, 0079, Figs. 1, 2 and 20) for the benefit(s) of receiving and retaining body fluids and providing/enhancing fluid communication within the system (Abstract and ¶0005-0006).
.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C 103 as being unpatentable over Wilkes in view of Askem, as applied to claim 5 above, and/or further in view of Collinson (US PGPUB 20150182677).
Regarding claims 8 and 9, Wilkes in view of Askem discloses all the limitations as discussed above for claim 5.
Wilkes further discloses to make the dressing manifold from absorptive materials (¶0033), but does not discloses that the dressing manifold comprises a plurality of fibers oriented towards the lateral terminus of the bridge and the connector.  
Askem further discloses a dressing manifold (an absorbent layer 221) which is a layer of non-woven cellulose fibers having super-absorbent material (¶0054 and Fig. 2B). 
In addition, in the same field of endeavor, negative pressure treatment system, Collinson discloses a wound dressing comprising an acquisition distribution layer, an absorbent layer and a backing layer (¶0007-0010). Collinson further discloses to optimize the orientation of fibers along a desired/horizontal direction in a manifold/distribution layer of a dressing to optimize flow/wicking rate along the desired/horizontal direction (¶0252-0253 and Figs. 41A-D).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system Wilkes in view of Askem by making the dressing manifold with a plurality of fibers, similar to that disclosed by Askem and/or Collinson, in order to optimize flow/wicking rate along the desired/horizontal direction, as suggested in ¶0252-0253 of Collinson, and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Claim(s) 12 is/are rejected under 35 U.S.C 103 as being unpatentable over Wilkes in view of Askem, as applied to claim 1 above, and/or further in view of Hartwell (US PGPUB 20140350494).
Regarding claim 12, Wilkes in view of Askem discloses all the limitations as discussed above for claim 1.
Wilkes is silent in regard to wherein the dressing tissue interface comprises a low-tack silicone. 
Askem further discloses that a wound contact layer 222 comprising a silicone pressure sensitive adhesive (¶0046). 
In addition, in the same field of endeavor, negative pressure wound therapy system, Hartwell discloses an apparatus for promoting scar-free healing of a wound at a wound site where negative pressure wound therapy is applied (Abstract and ¶0011). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Wilkes in view of Askem by incorporating the dressing tissue interface with silicone, similar to that disclosed by Askem and/or Hartwell, in order to reduce scar tissue formation and improve healing of incisional wounds, as suggested in ¶0012 and 0014-0015 of Hartwell.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C 103 as being unpatentable over Wilkes in view of Askem and Locke, as applied to claim 2 above, and/or further in view of Coulthard (US PGPUB 20100125258).
Regarding claim 16, Wilkes in view of Askem and Locke discloses all the limitations as discussed above for claim 2.
Wilkes further discloses the second dressing assembly (the left side of the dressing assembly 630).
Wilkes in view of Askem is silent in regard to the absorbent pouch further comprises a third port configured to fluidly connect the second dressing assembly to an interior of the absorbent pouch. 
Locke further discloses a third port (a lumen 132 in the pouch 106: Figs. 2 and 20) capable of fluidly connect the second dressing assembly to an interior of the absorbent pouch for the benefits of enabling drainage and monitoring in-line pressure (¶0050-0052).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system Wilkes in view of Askem and Locke by incorporating a third port, similar to that disclosed by Locke and/or Coulthard, in order to enable drainage and monitor in-line pressure and to enable treatment to multiple sites/wounds, as suggested in ¶0050-0052 of Locke and ¶0056 and 0063 of Coulthard.
Regarding claim 17, Wilkes in view of Askem, Locke, and/or Coulthard discloses all the limitations as discussed above for claim 16.
Wilkes further discloses wherein the first dressing assembly (the right side of the dressing assembly 630) and the second dressing assembly (the left side of the dressing assembly 630) comprise different geometries (the dressing assembly may be sized, shaped, and configured to work with different anatomical applications: ¶0044; thus, Wilkes discloses this claimed limitation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robinson (US PGPUB 20110015595) discloses a dressing assembly comprising a first barrier layer to help avoid maceration of intact skin and to encourage epithelialization, a manifold, and a drape (accompanying text and Fig. 1B).
Locke (US PGPUB 20130144277) discloses a plurality of reduce pressure dressings deployed on the plurality of tissue sites (accompanying text and Figs. 1-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                      
       /ANDREW J MENSH/       Primary Examiner, Art Unit 3781